LOBRANO, Judge,
concurring.
I agree that the conviction should be affirmed. I also agree that the trial court is in error when it considers other offenses, absent proof that they were committed by the defendant. However, I do not express an opinion at this time, nor should it be inferred by this concurrence, that I believe the sentence given is excessive. The trial judge has much discretion in sentencing, however he must follow the applicable *966guidelines when doing so. I will therefore reserve my opinion until after the defendant is resentenced.